Citation Nr: 1307209	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-25 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an evaluation higher than 30 percent for anxiety reaction.

2. Entitlement to service connection for peripheral neuropathy, right and left upper and lower extremities, due to exposure to Agent Orange.

3. Whether new and material evidence has been received to reopen the claim for service connection for cardiovascular disease, claimed as a heart condition. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In July 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge of the Board, a transcript of which is on file. Thereafter, the following month the Veteran provided additional evidence consisting of various lay witness statements, accompanied by a waiver of RO initial consideration as the appropriate Agency of Original Jurisdiction (AOJ).  The Board hereby accepts this new evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).   

The Veteran through hearing testimony, and as well as lay witness statements provided, alleges diminished capacity or even incapacity to work due to service-connected disability, primarily his anxiety disorder.  This states an informal claim for a TDIU.  See e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (when a claimant submits evidence of a disability and makes a claim for the highest rating possible, and furthermore submits evidence of unemployability, VA must consider entitlement to a TDIU).  Whereas the increased rating claim for anxiety disorder         is not specifically for a higher initial evaluation (meaning since the effective date of service connection), and presumably the remaining conditions claimed of peripheral neuropathy and a cardiovascular disorder have had a contributing role in overall functional capacity, it is still primarily grounded in the secondary result of an underlying anxiety disorder.  Therefore, the TDIU claim is found to be inextricably intertwined with the increased rating claim for anxiety reaction, as the disposition of the latter is essential to adjudicate the former claim.  Thus, the Board assumes jurisdiction over the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there is development warranted on each of the claims appealed to it, as well as the aforementioned issue of a TDIU. 

There is reason to afford the Veteran another VA Compensation and Pension examination with regard to the current severity of his service-connected anxiety reaction, inasmuch as the last such examination was in July 2009.  A more contemporaneous examination is now required.  See Palczewski v. Nicholson,          21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As to the claim for service connection for peripheral neuropathy, regarding which the Veteran claims underlying and precipitating Agent Orange exposure during military service in Thailand, the Veteran's complete service personnel file has not yet been obtained as a means to objectively verify his in-service duty assignments.  These records must be obtained and associated with the claims file.  See 38 C.F.R.  § 3.159(c)(2) (2012) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).  Thereafter,                  the RO/AMC should undertake appropriate measures to attempt to confirm the likelihood of Agent Orange exposure based on service in Thailand, as indicated under VA's Adjudication Procedure Manual.  See M21-1MR, IV.ii.2.C.10.q      (Dec. 16, 2011).  Based on hearing testimony, the Veteran has identified a period of military service at U-Tapao Royal Thai Air Force Base (RTAFB) and by his account he was in proximity to the perimeter fence where Agent Orange was sprayed.  (Hearing Transcript, at 5-6).  The RO/AMC should attempt to verify herbicide exposure in light of all information of record, including the above.

Regarding the petition to reopen service connection for a cardiovascular disorder, the Veteran during the Board hearing also identified pertinent private treatment records for mitral valve prolapse in 1973.  An attempt should be made to obtain such records.  See 38 C.F.R. § 3.159(c)(1) (regarding requests for records not the possession of Federal facilities).  The duty to obtain relevant private medical records extends to a claimant attempting to reopen a finally decided claim.                  See 38 C.F.R. § 3.159(c).    

Moreover, also necessary is preliminary development and consideration of                the Veteran's newly raised claim for a TDIU.  Initially, the Veteran should be provided correspondence advising him of the procedures for the development of this claim under the Veterans Claims Assistance Act of 2000 (VCAA).                   Next, he should be afforded the opportunity to complete a formal TDIU application (VA Form 21-8940).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter regarding the claim for a TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002 & Supp. 2012), and all other applicable legal precedent.

2.  Send the Veteran a copy of VA Form 21-8940, Formal Application for a TDIU.

3.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since June 2010.  Then associate all paper records obtained with the claims file, or in the alternative associate an electronic copy of these records with the Veteran's "Virtual VA" claims folder.

4.  Contact the Veteran and request that he complete a VA Form 21-4142 (Authorization and Consent to Release of Medical Information) with regard to obtaining treatment records from the North Mississippi Medical Center in Tupelo, dated since 1973.  Then obtain relevant medical records based on the information the Veteran has given.  Provided that the search for any identified records are unsuccessful, then notify the Veteran of this in accordance with the provisions of 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e).  

5.  Make arrangements to obtain the Veteran's complete official service personnel file from the National Personnel Records Center (NPRC).  

6.  Then, attempt to verify the Veteran's claimed in-service exposure to Agent Orange during service in Thailand, based on his assertions thus far, and all evidence of record, in accordance with the VA Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.q (Dec. 16, 2011).  

7.   After the above treatment records have been obtained, schedule the Veteran for a VA psychiatric examination.  The entire claims file and a copy of this remand must be made available to the VA examiner, who is asked to review both the records and the Veteran's lay statements, and to conduct an appropriate examination including all studies and tests indicated.  

The VA examiner is asked to identify what symptoms the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected anxiety reaction.  The VA examiner is asked to conduct a detailed mental status examination.  The VA examiner must also discuss the effect, if any, of the Veteran's anxiety reaction on his social and industrial adaptability.  A Global Assessment of Functioning (GAF) score should be assigned and explained.  

The VA examiner is also asked to comment on whether the Veteran's anxiety reaction renders him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

8. Next, review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

9.  Finally, readjudicate the claims on appeal, based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


